Citation Nr: 0028436	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 1967 
and from October 1969 to May 1971.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an August 
1995 rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) in Roanoke, Virginia, that denied 
the veteran's claim for service connection for PTSD.  This 
matter was previously before the Board in July 1997 and 
February 1999 at which times it was remanded to the RO for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
service in the Republic of Vietnam.

2.  The veteran has PTSD which is attributable to service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records for the veteran's first period of 
active duty from June 1967 to July 1967 show that he was 
found to be unfit for duty and discharged due to severe 
astigmatism, bilateral, symptomatic.  

The veteran's service record (DD Form 214) from his second 
period of service, from October 1969 to May 1971, shows that 
he received 8 weeks of light weapons infantry training.  It 
also shows that his military occupational specialty was in 
food service and that he was assigned to A Battery, 2nd 
Battalion, 94rth Artillery.  He was not awarded any 
decorations evincing combat.

The veteran was found to have a normal psychiatric evaluation 
at his separation examination in December 1970.

A January 1971 service medical record shows that the veteran 
was evaluated at a mental hygiene consultation clinic and 
given an impression of no psychiatric disease found.

In April 1971 board proceedings were conducted to determine 
the fitness of the veteran to continue in military service.  
The board recommended that the veteran be discharged from 
service because of unfitness and that he be issued a General 
Discharge Certificate.  Rehabilitation was not deemed 
feasible.

In July 1973 the veteran filed a claim for service connection 
for a nervous condition with black outs.

The veteran was admitted to a VA medical facility in 
September 1973 complaining of being nervous and having 
excessive saliva.  He was diagnosed as having passive-
aggressive personality.  The hospital summary notes that he 
had previously been hospitalized in July 1973 for passive-
aggressive personality.

In December 1973 the veteran was readmitted to a VA medical 
facility requesting that his medication be adjusted in order 
to relieve his extreme nervousness, tremulousness and 
insomnia.  He was diagnosed as having adjustment reaction of 
adulthood with affective, explosive, cyclothymic and unstable 
features.  He was also diagnosed as having work and social 
maladjustment, probably secondary to the initial diagnosis.

In a February 1974 rating decision the RO denied the 
veteran's claim for service connection for a nervous 
condition on the basis that his diagnosed passive-aggressive 
personality was not a disability under the law.

In March 1974 the veteran was treated on an inpatient basis 
for 43 days at a VA medical facility.  He was noted to be 
extremely nervous on admission and was diagnosed as having 
manic depressive illness, manic type.

A February 1975 VA hospital summary contains a diagnosis of 
explosive personality, with depressive, passive-aggressive 
and immaturity features.

At a hearing at the RO in November 1975, the veteran 
testified that he was nervous in service all the time and 
that this condition started while he was in Vietnam.  He said 
that approximately two weeks after his service discharge he 
was diagnosed as being a manic depressive.  

In a May 1976 decision the Board denied the veteran's claim 
for service connection for a psychiatric disorder.  

The veteran was diagnosed by a private physician in September 
1976 as having manic-depressive psychosis.

In October 1976 the veteran was diagnosed at a VA 
neuropsychiatric examination as having passive aggressive 
personality.

In June 1980 the veteran was examined by the same VA examiner 
who performed the October 1976 VA examination.  The examiner 
stated that the veteran had showed marked improvement over 
the examination in 1976 and showed no evidence at that time 
of "post-traumatic war neurosis with delayed stress 
syndrome."  He diagnosed the veteran as having no 
psychiatric disease found on examination.  

In January 1994 the veteran was admitted to a VA medical 
facility for two days with reports of experiencing both manic 
and depressive episodes.  He was diagnosed as having bipolar 
affective disorder, currently mixed, and PTSD. 

On file is a May 1994 psychological evaluation report 
completed by a psychologist at a Vet Center.  It is noted 
that the evaluation had been developed during individual 
therapy and that the veteran began attending on a bi-weekly 
basis in February 1994.  According to the report, the veteran 
reported three traumatic events in service, although his 
memory was hazy as to some of the details.  The veteran said 
that the first event occurred in the later part of 1969 while 
operating out of LZ Ross near the border with Laos.  He said 
that on one particular occasion he was driving a 3/4 ton truck 
from Danang to LZ Ross in a convoy carrying supplies and 
replacement and that the truck behind him got hit by sniper 
fire.  He said that when he went back to help he found out 
that a friend of his, nicknamed "Sneaky Pete", had been hit 
and killed.  He said that he saw blood oozing out of his 
friend's ears and nose.  He said that the other two stressors 
occurred during the U.S. invasion of Laos in January 1970.  
In this regard, he said that at one point a temporary 
firebase had been set up for about three weeks to support 
infantry units.  He said that while there he received mortar, 
rocket, and small arms fire 3 to 4 times a day and that he 
witnessed a soldier from West Virginia (name unknown), who 
was driving a jeep across the firebase, get hit by a 122 mm 
rocket.  He said that the jeep was blown about 20 feet and 
landed on the soldier.  He said that he ran over to the 
soldier and found only his trunk.  He said that the third 
stressor occurred when, while on a mission, he and five 
engineers received rifle fire from enemy soldiers.  At one 
point the veteran was noted to have reported that none of 
them were hit, and at another point he said that 3 or 4 of 
the engineers had been wounded and that he personally brought 
them back to A Battery.  The veteran told the examiner that 
there were many other traumatic events that occurred, but 
were too disturbing to discuss.  He was diagnosed as having 
PTSD, chronic, and paranoid personality disorder, chronic and 
severe.  The examiner remarked that this was a complex 
situation.  He said that on the one hand the veteran's 
recollection and his military records were often vague and 
confusing and at times contradictory about significant 
details.  He said that this made the PTSD diagnosis 
particularly muddy.  He said that on the other hand, there 
were several significant factors that stood out and lended 
credence to both diagnoses.  He summarized by saying that 
while it was a very complex case, it was his opinion that the 
veteran was exposed to some level of war trauma, and that his 
military service amplified his conflicts with authority to a 
severe degree.

In June 1994 the veteran was examined by a private 
psychologist in order to determine his ability to perform 
work-related activities.  The psychologist diagnosed the 
veteran as having dysthymia, generalized anxiety disorder, 
bipolar disorder, mixed (by history), PTSD (by history) and 
paranoid personality disorder (by history).

In September 1994 the veteran filed a claim for service 
connection for PTSD.

In an October 1994 letter the RO asked the veteran to provide 
more specific detail as to the alleged stressors he 
experienced in Vietnam.

In October 1994 the veteran underwent a psychological 
assessment at a VA medical facility.  The examiner reported 
that the veteran had volunteered for the military because his 
buddies were going into service.  He also reported that the 
veteran's comments about how many of his buddies were killed 
in the service varied.  The examiner said that the veteran's 
1973 Minnesota Multiple Personality Inventory was a pattern 
most commonly found in individuals who were experiencing 
PTSD.  He diagnosed the veteran as having PTSD and bipolar 
disorder, mixed, moderate.

On file is an October 1994 Discharge Summary showing that the 
veteran had been hospitalized for 10 days for psychiatric 
problems.  He was diagnosed as having PTSD, chronic, and bi-
polar disorder.

Records show that the veteran failed to report to a VA PTSD 
examination in November 1994.

The claims file contains a number of VA treatment records 
dated in December 1994 reflecting diagnoses of bipolar 
disorder and PTSD.

In December 1994 the veteran was readmitted to a VA medical 
facility for 4 days for increasing depressive symptoms.  He 
was diagnosed as having bipolar disorder and PTSD. 

VA records dated in January 1995 show that the veteran was 
not deemed to be appropriate for VA's inpatient PTSD program 
because of his dual diagnoses of PTSD and bipolar disorder.

A VA record shows that the veteran failed to report to a 
scheduled VA examination in March 1995.

In April 1995 the veteran was admitted to a VA medical 
facility for an evaluation of his claim of combat-related 
PTSD.  It is noted on an April 1995 evaluation team report 
that a diagnosis of Vietnam combat-related PTSD could not be 
substantiated.  The veteran was diagnosed at that time as 
having bipolar disorder.

A VA record shows that the veteran failed to report to a 
scheduled VA examination in June 1995.

At a PTSD examination in July 1995, the veteran reported an 
inservice stressor of seeing the body of his friend "sneaky 
Pete" after he had been shot off a truck and killed.  He 
also reported an event involving native children who ran up 
to American soldiers with grenades strapped to their stomachs 
that exploded, wounding or killing a number of Americans.  
The veteran reported to the examiner that he had been 
experiencing flashbacks and nightmares about his Vietnam 
experiences right after service which had persisted to the 
present time.  He also reported an irregular work history 
stating that he had about 60 jobs in the past 20 years with 
long periods of unemployment.  The examiner remarked that it 
was not surprising that a diagnosis of PTSD did not become an 
official diagnosis until the 1980s, but that there was 
evidence suggesting that the veteran had complaints of post-
traumatic problems prior to 1980.  He said that the evidence 
showed that the veteran's mother testified at a hearing in 
November 1975 that the veteran had nightmares and was unable 
to look at a war picture.  He said that it appeared that the 
veteran had a mild PTSD at that time and that records also 
documented a bipolar disorder with many years of treatment.  
He said that the veteran had also been diagnosed as having 
personality problems, but in retrospect, these problems were 
probably manifestations of his PTSD and bipolar disorder. 

In an August 1995 rating decision the RO denied the veteran's 
claim for service connection for PTSD.

In March 1996 the veteran presented to a VA medical facility 
with complaints of increased flashbacks and  poor sleep over 
the past month secondary to a primary stressor of "going 
through a divorce".  He was diagnosed as having bipolar 
disorder and PTSD symptoms.

At a hearing at the RO in April 1996, the veteran testified 
that he first started having problems with PTSD in the early 
1970s and had been hospitalized at a VA medical facility in 
the first part of 1972 after experiencing a flashback and 
becoming violent.  He said that his flashbacks were triggered 
by the smell of diesel fuel.  He said that he had remained in 
both group and individual therapy since 1972.  As far as 
stressors, the veteran said that several of his fellow 
servicemen were killed in Laos.  He said that one lieutenant 
whose name he could not remember lost his head, arms and 
legs.  He also said that while driving a truck to Laos he 
stopped along the way to use the rest room and that while 
doing so his truck was hit by a missile and blown up.  He 
said further that two officers were responsible for getting 
12 men killed in an incident involving children and hand 
grenades.

In June 1996 the veteran was hospitalized for four days at 
which time he requested to be taken off his medication and 
placed in group therapy.  His past medical history was noted 
to include multiple admissions for bipolar disorder and 
questionable PTSD.  He was diagnosed as having bipolar 
disorder, mixed.

Later in July 1996 the veteran was readmitted to a VA medical 
facility requesting that his medication be regulated.  He was 
diagnosed as having bipolar disorder.

VA medical records show that in February 1997 the veteran was 
hospitalized for five days after complaining that he hadn't 
slept for four days.  He was diagnosed as having bipolar 
disorder currently manic and PTSD.  

A June 1997 VA hospital discharge summary shows that the 
veteran was admitted to the hospital complaining of being 
depressed for two weeks.  He was diagnosed as having bipolar 
disorder.

In February 1998 VA made a request to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
verification of the veteran's reported stressors.  The 
USASCRUR responded in August 1998 by stating that the 
veteran's unit history showed that his unit supported combat 
operations in Laos and that unit casualties occurred during 
the veteran's tour.  The USASCRUR stated that no names had 
been provided and that the history did not document incidents 
involving Vietnamese children with grenades.  The USASCRUR 
also said that the history documented enemy attacks against 
base area locations, but that it was not able to document 
that the veteran had been shot at by the enemy.  Attached to 
the USASCRUR report was the veteran's unit history (2D 
Battalion, 94rth Artillery) showing that his unit had come 
under enemy fire on a number of occasions and that the 
Battalion sustained some casualties.  It also shows that a 
mess truck in battery A had been destroyed in February 1971 
by a direct hit, with no casualties.  

VA records show that in June 1998 the veteran was admitted to 
a VA medical facility after experiencing a flashback and 
having health concerns.  His flashback was reportedly 
associated with a black-out.  While admitted the veteran 
refused to talk about the episodes of combat and what may 
have led to his diagnosis of PTSD.  He was diagnosed as 
having bipolar disorder, by history, and PTSD, by history.  A 
June 1998 Nursing Summary Discharge Note states that the 
veteran had PTSD from combat in Vietnam.

A VA medical record shows that the veteran failed to report 
to a VA examination
scheduled in June 1999.

In July 1999 the veteran was seen at a VA psychiatric 
evaluation clinic for a medication check and to discuss a 
problem with impotence.  He was assessed as having bipolar 
disorder and PTSD.  It is noted that his problems were 
controlled by medication.

VA medical records show that the veteran failed to report to 
a VA examination
scheduled in November 1999.

In November 1999 the veteran reported to a VA outpatient 
clinic complaining of a four day history of chills and 
feverish-like symptoms.  He was noted to have gotten edgy 
when asked by the examiner about a leg injury in Vietnam and 
said that he did not talk about Southeast Asia.  He was given 
an impression of an acute four day illness as well as bipolar 
on lithium and PTSD.

Another VA outpatient clinic record dated in November 1999 
contains the veteran's report that he could not tolerate rice 
in any form and would go into an immediate flashback in the 
presence of rice.

II.  Legal Analysis

The veteran's claim for service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is so in light of diagnoses of PTSD in 
the file, presumed-to-be credible history of stressors as 
related by the veteran, and a medical opinion that the PTSD 
is related to service.  See King v. Brown, 5 Vet. App. 19 
(1993); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  In 
addition, VA has fulfilled its duty to assist the veteran in 
developing evidence pertinent to his claim.  § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA's schedule for rating disabilities, 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).

The evidence of record is sufficient to show that the veteran 
engaged in combat with the enemy.  Unit records provided by 
the USASCRUR show that the veteran's unit had been subjected 
to a number of enemy attacks in Vietnam during the veteran's 
tour and that there were casualties.  The USASCRUR confirmed 
this by stating that the veteran's unit elements supported 
combat operations in Laos and that unit casualties occurred 
during the veteran's tour.  

Although the veteran's military occupational specialty was in 
food service, board proceedings conducted in April 1971 show 
that he performed a variety of duties within his unit 
including serving as a personal driver for a captain, driving 
a trash truck, putting up lines to the guns for radio 
communications, and serving on guard duty.  

The specific stressors as reported by the veteran include 
seeing a friend nicknamed "sneaky Pete" right after he had 
been killed by sniper fire while riding in a convoy.  They 
also include seeing a soldier from West Virginia, who was 
driving a jeep across the fire base, get hit by a 122 
millimeter rocket and get his head and extremities blown from 
his trunk.  Additionally, the veteran testified in April 1996 
that while driving a truck to Laos he stopped to use the 
bathroom and his truck was hit by a missile and blown up.  
Stressors such as these are consistent with combat.  
Incidentally, in regard to the latter stressor, the veteran's 
unit history shows that in February 1971 A Battery received 
approximately 100 rounds of enemy artillery fire and that 
while there were no casualties, a mess truck had been 
destroyed by a direct hit.  In short, the veteran's reported 
stressors are basically consistent with the facts and 
circumstances of his unit assignment as shown by his unit's 
history, and since there is no evidence that the veteran was 
personally precluded from experiencing the documented 
traumatic events as documented in the unit history, it is 
assumed that he was in fact exposed to them and is thus 
entitled to combat recognition.  38 U.S.C.A. § 1154(b); See 
Suozzi v. Brown, 10 Vet. App. 307, 310 (1997).  

In addressing the requirement that there be a diagnosis of 
PTSD, the record is replete with such diagnoses.  The 
earliest evidence reflecting a diagnosis of PTSD is dated in 
1994.  There is also evidence that this disability may have 
manifested even earlier.  This is evident based on a VA 
examiner's opinion in 1995 that the veteran's diagnoses of 
personality problems, in retrospect, were probably 
manifestations of his PTSD and bipolar disorder.  Before 
rendering this opinion, the examiner noted that the veteran's 
mother in November 1975 testified that the veteran had 
nightmares at that time and had been unable to look at a war 
picture.  Current medical records, including VA treatment 
records in 1999, likewise reflect diagnoses of PTSD.  While 
the record also contains a few medical records that question 
the diagnosis of PTSD, the weight of evidence supports this 
diagnosis.

As far as establishing a link between the veteran's PTSD and 
in-service stressors, the Board previously remanded this case 
to the RO for further development regarding this requirement.  
See Kessel v. West, 13 Vet. App. 9 (1999); Wade v. West, 
11 Vet. App. 302 (1998).  More specifically, the Board 
instructed the RO to afford the veteran a thorough and 
contemporaneous medical examination for the purpose of 
eliciting a more definitive nexus opinion.  Unfortunately, 
for reasons unknown, the veteran failed to report to VA 
examinations scheduled in June 1999 and November 1999.  
Accordingly, VA must make a decision based on the evidence of 
record.  See 38 C.F.R. § 3.655.  

While a more definitive opinion regarding the nexus element 
would have been beneficial in this case, it cannot be said 
that the evidence that is of record preponderates against 
such a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  This is especially so when taking into consideration 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  For 
example, a psychologist who evaluated the veteran in May 1994 
diagnosed the veteran as having PTSD, chronic.  He stated 
that while on the one hand the veteran's vague and confusing 
recollections of war trauma made the PTSD diagnosis 
particularly muddy, on the other hand, there were significant 
factors that stood out that lended credence to this 
diagnosis.  In conclusion, the examiner opined that the 
veteran was exposed to some level of war trauma, and that his 
military service amplified his conflicts with authority to a 
severe degree.  A clearer opinion is noted in VA inpatient 
hospital records dated in June 1998.  These records show that 
the veteran had been admitted after experiencing a flashback 
and having health concerns.  They include a June 1998 Nursing 
Summary Discharge Note stating that the veteran had PTSD from 
combat in Vietnam.

In light of a diagnosis of PTSD, conclusive evidence of 
stressors related to combat, and medical evidence linking the 
veteran's PTSD symptoms to the traumatic incidents in 
Vietnam, the claim of service connection for PTSD is granted.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 

